
	

113 HR 2317 IH: Counseling for Career Choice Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2317
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Mr. Langevin (for
			 himself, Ms. Bonamici,
			 Ms. Brown of Florida,
			 Mr. Cicilline,
			 Mr. Rangel,
			 Mr. Takano, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide grants to States to establish a comprehensive school counseling
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Counseling for Career Choice
			 Act.
		2.AmendmentTitle V of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end
			 the following:
			
				ECounseling for
				Career Choice
					5701.DefinitionsIn this part:
						(1)Community
				collegeThe term community college means—
							(A)a junior or
				community college (as defined in section 312(f) of the Higher Education Act of
				1965 (20 U.S.C. 1058(f)));
							(B)a 4-year public
				institution of higher education (as defined in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001)) that awards a significant number of
				degrees and certificates, as determined by the Secretary, that are not—
								(i)baccalaureate
				degrees (or an equivalent); or
								(ii)master’s,
				professional, or other advanced degrees; or
								(C)an area career and
				technical education school (as defined in section 3 of the Carl D. Perkins
				Career and Technical Education Act of 2006 (20 U.S.C. 2302)).
							(2)Eligible
				entityThe term eligible entity means—
							(A)a local
				educational agency, including an educational service agency; or
							(B)a consortium that
				must consist of one local educational agency in combination with one or more
				local educational agencies, educational service agencies, non-profit
				organizations with demonstrated expertise in counseling or career and technical
				education, postsecondary institutions, or tribal organizations.
							(3)Local workforce
				investment boardThe term local workforce investment
				board means a local workforce investment board established under
				section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832).
						(4)School
				counselorThe term school counselor has the
				meaning given the term in section 5421.
						(5)StakeholdersThe term stakeholders
				includes local educational agencies, school counselors, secondary schools,
				institutions of higher education (including community colleges), eligible
				agencies as defined under section 203 of the Workforce Investment Act of 1998,
				the State workforce investment board, the State agency responsible for labor
				market information, other applicable State agencies as determined by the
				Secretary, local workforce investment boards, area career and technical
				education schools (as defined in section 3 of the Carl D. Perkins Career and
				Technical Education Act of 2006), local businesses and industries,
				organizations offering apprenticeship programs, tribal organizations, labor
				organizations, programs leading to post-secondary credentials, including
				industry-recognized credentials, other programs for career and technical
				education (as defined in section 3 of the Carl D. Perkins Career and Technical
				Education Act of 2006 (20 U.S.C. 2302)), and any other organizations,
				individuals or persons that the Secretary determines appropriate to carry out
				the purposes of this part.
						(6)Statewide
				counseling frameworkThe term statewide counseling
				framework means a framework that encompasses grades 6 through 12 and
				postsecondary education and that includes information on career awareness,
				skills assessment, skills training, student interest surveys, postsecondary
				education entrance requirements, secondary school graduation requirements, high
				school equivalency, adult education programs and services, financial aid,
				institutions of higher education, community colleges, programs leading to
				industry-recognized credentials, career and technical education programs,
				internships, dual enrollment programs, apprenticeships, and professional
				development opportunities for school counselors.
						(7)State workforce
				investment boardThe term State workforce investment
				board means a State workforce investment board established under
				section 111 of the Workforce Investment Act of 1998 (29 U.S.C. 2821).
						(8)Tribal
				organizationThe term tribal organization has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
						(9)Industry
				recognized credentialThe term
				industry-recognized, used with respect to a credential, means a
				credential that—
							(A)is sought or
				accepted by employers within the industry or sector involved as a recognized,
				preferred, or required credential for recruitment, screening, hiring, retention
				or advancement purposes; and,
							(B)where appropriate,
				is endorsed by a nationally recognized trade association or organization
				representing a significant part of the industry or sector.
							5702.Establishment
				and capacity-building grants
						(a)Establishment
				grants
							(1)Program
				authorizedFrom amounts appropriated to carry out this part and
				not reserved by the Secretary under subsection (b), the Secretary shall award
				establishment grants, on a competitive basis, to State educational agencies to
				enable the State educational agencies to carry out the activities described in
				section 5704.
							(2)Duration;
				extension
								(A)DurationEach
				establishment grant under this subsection shall be for a period of not more
				than 2 years.
								(B)AmountEach
				grant shall be of an amount not less than $2,000,000 and not more than
				$5,000,000.
								(C)ExtensionThe
				Secretary may extend a grant awarded under this subsection for additional
				3-year periods if the State educational agency—
									(i)is
				achieving the intended outcomes of the grant;
									(ii)shows continued
				engagement with stakeholders; and
									(iii)has established
				a statewide counseling framework.
									(b)State
				capacity-Building grants
							(1)In
				generalThe Secretary shall reserve not less than 10 percent and
				not more than 20 percent of the amounts appropriated to carry out this part for
				any fiscal year to award capacity-building grants, on a competitive basis, to
				State educational agencies that do not receive an establishment grant under
				subsection (a) for such year.
							(2)ActivitiesA
				State educational agency that receives a capacity-building grant under this
				subsection shall use grant funds to carry out 1 or more of the activities from
				the State educational agency’s application under section 5703 that the
				Secretary determines is an acceptable use of funds.
							5703.ApplicationA State educational agency desiring a grant
				under this part shall submit an application at such time, in such manner, and
				containing such information as the Secretary may require. The application shall
				include—
						(1)(A)a description of a
				proposed statewide counseling framework that is developed in consultation with
				not less than 5 stakeholders, of which at least 1 stakeholder shall be a local
				business or industry or statewide industry organization and 1 stakeholder shall
				be a local educational agency or secondary school;
							(B)a detailed plan to implement a
				statewide counseling framework that is developed in consultation with not less
				than 5 stakeholders, of which at least 1 stakeholder shall be a local business
				or industry or statewide industry organization and 1 shall be a local
				educational agency or secondary school; or
							(C)evidence of an existing statewide
				counseling framework and implementation plan supported by not less than 5
				stakeholders, of which at least 1 stakeholder shall be a local business or
				industry or statewide industry organization and 1 shall be a local educational
				agency or secondary school; and
							(2)a description of
				how the State educational agency will award subgrants and ensure that the
				activities described in section 5704 are carried out.
						5704.Activities
						(a)In
				generalA State educational agency receiving an establishment
				grant under section 5702(a) shall use grant funds to—
							(1)develop and
				implement comprehensive school counseling programs that align with the
				statewide counseling framework proposed or described in the State educational
				agency’s application;
							(2)identify and
				assess school counseling activities and postsecondary options available within
				the State, and outside the State as applicable;
							(3)hire additional
				school counselors to effectively serve more students in postsecondary education
				and adult education planning and career guidance activities, where
				applicable;
							(4)identify regional
				workforce trends in collaboration with entities at the State and regional level
				with expertise in identifying such trends, such as State workforce investment
				boards, local workforce investment boards, regional economic development
				organizations, or State employment agencies;
							(5)train school
				counselors effectively to provide students with current and relevant workforce
				information, financial aid assistance, personal counseling, and academic
				advising relevant to students’ individual career and postsecondary education
				goals;
							(6)develop and
				implement a process and infrastructure for school counselors and school
				counselor programs to access the statewide counseling framework and information
				regarding the regional workforce trends identified in paragraph (4);
							(7)develop and
				implement professional development programs for counselors and other educators
				involved in preparing students for postsecondary opportunities;
							(8)develop a
				searchable method by which counseling professional development opportunities
				from around the State are collected, maintained, and disseminated to school
				counselors;
							(9)establish,
				improve, or coordinate postsecondary opportunities, which may include
				individual career planning, personalized learning plans, registered
				apprenticeships, internships, dual enrollment programs, programs leading to
				industry-recognized credentials (including programs at a secondary school),
				2-year degree programs, 4-year degree programs, and other applicable
				postsecondary opportunities;
							(10)provide
				recommendations and improve a local educational agency’s and other education
				service program providers to out of school youth and adults curricula to better
				align with workforce trends and available postsecondary opportunities;
							(11)conduct other
				activities pertaining to the administration of the statewide framework;
							(12)establish
				partnerships with American Job Centers, which may include co-locating an
				American Job Center in a high school, transporting students to local American
				Job Centers, or having American Job Center career counselors and business
				liaisons assist school counselors in hosting job fairs, career days, or other
				such similar tasks; and
							(13)leverage
				resources and emerging technologies that are being developed by stakeholders to
				support the counseling framework.
							(b)Subgrants
							(1)In
				generalA State educational agency that receives an establishment
				grant may carry out the activities described in subsection (a) directly or
				through awarding subgrants, on a competitive basis, to eligible entities to
				enable the eligible entities to carry out any of the activities.
							(2)ApplicationAn
				eligible entity that desires a subgrant under this subsection shall submit an
				application to the State educational agency at such time, in such manner, and
				containing such information as the State educational agency may reasonably
				require, including a description of the comprehensive school counseling program
				for participating schools and students that the eligible entity proposes to
				develop and implement using subgrant funds.
							(c)Hiring of
				personnelAn eligible entity that receives an establishment grant
				under section 5702(a) may use grant funds to hire additional school personnel
				to carry out the activities described in subsection (a).
						5705.Supplement not
				supplantFunds made available
				under this part shall be used to supplement, and not supplant, other Federal,
				State, and local funds available to carry out the activities supported under
				this part.
					5706.Reporting
				requirementsNot later than 3
				years after the date of enactment of the Counseling for Career Choice Act, and
				every 3 years thereafter, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report on the progress made by the
				eligible entities receiving grants under this part in implementing grant
				activities.
					5707.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $40,000,000 for fiscal
				year 2014 and $40,000,000 for each of the 4 succeeding fiscal
				years.
					.
		
